dissenting.
Although it is not a conclusion I reach readily, I believe the Dallas court made a mistake in Griffin v. Rowden, 702 S.W.2d 692 (Tex.App.-Dallas 1986, writ ref’d n.r.e). Because the majority follows that decision today, I respectfully dissent. Even if Griffin is correct we should not apply its protection to a deliberate, ex parte act done after the trial had been concluded.
There is no serious dispute over the facts of this case. The only dispute is over the existence of a privilege to commit a tort. I see no reason to recognize such a privilege here, where the tortfeasors waited until the last possible minute to record the lis pen-dens, and where they did so with the explicit intention of stopping the sale. Our law already provides a mechanism for preserving the status quo. That is the purpose of a temporary injunction. Instead, the appel-lees sought the benefits of an injunction without the burdens of posting a bond.
We should not, as a matter of policy, reward such sharp practices as the one assailed here. If that requires an adjustment of existing doctrine, then it is an adjustment worth making. The court’s opinion rests on two assumptions. The major premise is that an absolute privilege attends judicial proceedings; the minor premise is that filing of a notice of lis pendens constitutes a judicial proceeding. Hence, the court concludes, an absolute privilege goes along with the filing of a notice of lis pendens. I do not share this conclusion, because I disagree with the court’s minor premise. In my view the filing of a notice of lis pendens fails to qualify as a judicial proceeding. This view seems entirely sensible, when one recognizes the rationale for the absolute privilege that goes along with judicial proceedings: the hands-on administration of justice in a courtroom by a live judge. Lis pen-dens is not a judicial proceeding in that sense.
This approach allows us to reach a just result on the basis of sound legal principles. In any event, I cannot abide the notion that the deliberate act at bar deserves judicial protection. It walks like a tort, talks like a tort, and quacks like a tort. We should treat it accordingly. I say we should reverse and remand the unjust judgment below.